United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1551
Issued: April 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 15, 2019 appellant filed a timely appeal from a May 13, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a medical condition
causally related to the accepted October 9, 2015 employment incident.
FACTUAL HISTORY
On October 9, 2015 appellant, then a 58-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that date she tripped over a bar that was left sticking out and
sustained bilateral knee contusions while in the performance of duty. On the reverse side of the
claim form, the employing establishment indicated that appellant was injured in the performance
of duty. It noted, however, that its knowledge of the facts disagreed with the statements of
appellant and it was therefore controverting the claim.
In an October 9, 2015 personal narrative statement, appellant stated that she tripped on a
bar and landed on her knees and her left arm. She indicated that she experienced pain in her knees,
upper legs, left elbow, and left shoulder.
With her statement, appellant submitted medical evidence. An unsigned October 9, 2015
physician’s work activity status report noted that appellant was seen by Dr. Rutvik Patel, a family
medicine specialist on that date. Appellant was provided a written prescription for medication and
restricted from physical activity until her next follow-up visit. An October 9, 2015 attending
physician’s report (Form CA-20) containing an illegible signature indicated that appellant
recounted that, while at work, she tripped over a bar and injured her knees, right leg, right ankle,
left elbow, and left shoulder. Appellant related that she had a previous ankle/foot injury. The
report noted a diagnosis with bilateral knee contusions. The report related that appellant’s
conditions were caused or aggravated by the employment activity described. Appellant was
treated with ice, a brace, and pain medication, and the report indicated that she was not able to
resume work. An October 9, 2015 duty status report (Form CA-17) also containing an illegible
signature indicated that appellant fell, which caused knee pain, left shoulder pain, and left elbow
pain. The report contained a diagnosis of bilateral knee contusions and a left shoulder contusion,
and indicated that appellant could not return to work. 3
In an October 10, 2015 letter, the employing establishment controverted appellant’s claim
contending that she did not sustain an injury in the performance of duty, as alleged, and had not
established a causal relationship between her diagnosed conditions and the alleged employment
incident. In another October 10, 2015 letter, it alleged that she had preexisting left elbow, left
shoulder, and left forearm contusions which had been accepted by OWCP. 4

3
Appellant also submitted an October 9, 2015 form wherein she indicated that on that date she tripped and fell
face-down, injuring both of her knees, her right ankle, and her left elbow. It also indicated that she experienced pain
in her shoulder.
4

Appellant has a prior claim for a December 16, 2011 traumatic injury accepted under OWCP File No. xxxxxx892,
for contusion of left elbow and forearm and disorder of bursae and tendons in the left shoulder region. The claims
have not been administratively combined.

2

An October 11, 2015 medical report signed by Dr. Le Vu, an urgent care medicine
specialist, indicated that appellant presented with pain in the anterior and lateral areas of her left
shoulder which radiated into her arm, pain in the olecranon area of her left elbow, pain in the
anterior area of both of her knees, and right foot/toe pain. Exacerbating factors included shoulder
movement and arm elevation. A physical examination revealed a limited range of motion and
tenderness in the deltoid and anterior left shoulder, tenderness in the olecranon bursa of the left
elbow, swelling and diffuse tenderness of the anterior area of the knees, and tenderness in the
medial longitudinal arch of the right foot. X-rays were negative for fractures in the left shoulder,
elbow, and knees. Dr. Vu diagnosed appellant with pain in her right foot, left elbow, both knees,
and acute left shoulder pain. She noted that a fall from tripping caused appellant’s injury. Dr. Vu
provided activity restrictions for appellant and noted that she should return for a follow up.
In an October 21, 2015 development letter, OWCP informed appellant that the
documentation received to date was insufficient to support her claim for FECA benefits. It advised
her of the type of factual and medical evidence necessary to establish her claim and attached a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
In a separate letter dated October 21, 2015, OWCP requested that the employing
establishment provide additional information concerning appellant’s claim. It noted that in
absence of a full reply from the employing establishment, it may accept her allegations as factual.
OWCP afforded the employing establishment 30 days to submit the requested information.
A revised October 9, 2015 traumatic injury claim (Form CA-1) submitted by appellant
repeated the date and cause of her injury and noted that in addition to bruising both knees, she
bruised her left elbow, left shoulder, left arm, right thigh, and right hip. Appellant also noted that
she slammed her right foot sideways into a cement floor. An October 9, 2015 employee accident
notification sheet from appellant’s supervisor detailed appellant’s workplace fall that day.
An October 9, 2015 medical report by Dr. Patel indicated that appellant presented with left
shoulder pain and bilateral anterior knee pain which radiated up and down her right leg. Appellant
stated that while she was at work she tripped on a bar and fell face-down, injuring both of her
knees, her right leg, her right ankle, and her left elbow. She was wearing a right ankle brace, which
she noted was from a 2008 work injury, and she stated that she was awaiting surgery for a collapsed
arch. Appellant indicated that she had difficulty moving her left shoulder and arm, that her pain
was worse with movement, and that her overall pain was moderate to severe. A physical
examination of her left shoulder revealed a limited and painful range of motion and tenderness in
the acromioclavicular joint and the anterior part of the shoulder. Appellant’s left elbow was tender
in the olecranon bursa, and she experienced pain upon flexion and extension. Her left knee
appeared swollen and bruised. It was tender in the anterior and painful upon flexion and extension.
Its strength was 4/5 and it was positive for the patellofemoral apprehension test and equivocal for
the medial and lateral McMurray tests. Appellant’s right knee was also swollen and tender in the
anterior. It had full range of motion that was painful upon flexion. Preliminary radiology
interpretations of x-rays of appellant’s knees, left shoulder, and left elbow indicated a possible
avulsion fracture of the distal clavicle or acromion in the left shoulder and no fractures in the left
elbow or either knee. Appellant was diagnosed with acute shoulder pain, left elbow and bilateral
anterior knee pain, and a closed fracture of the distal clavicle. Dr. Patel indicated that her fall

3

caused her “injury.” He provided appellant with a cane, gait training, an orthopedic specialist
referral, and pain medication.
An October 15, 2015 medical report by Dr. Michael Steingart, a Board-certified orthopedic
surgeon, indicated that appellant presented with pain in her left shoulder, left elbow, left hip, right
foot, right ankle, and both knees. Appellant recounted that she fell while at work, injuring her left
shoulder, left elbow, left hip, right ankle, right foot and both knees. She stated that when she fell
she first hit her left elbow and slammed her right foot, and that her pain was moderate to severe
and aggravated by movement. Appellant had trouble walking, standing, grasping, lifting her arm,
and bearing weight. She was wearing a left knee brace, a right ankle u-splint, and a left shoulder
sling. Appellant also experienced tingling and numbness in both feet due to neuromas prior to her
fall, and she mentioned a prior right ankle injury which caused her arch to collapse. Dr. Steingart
reviewed appellant’s medical records and conducted a physical examination, which revealed left
elbow tenderness in the olecranon, a flat pronated right foot, and pain upon palpation in the right
lateral IT band and bursal tendon region laterally. A physical examination of appellant’s left
shoulder revealed an effusion in the right anterior area, pain upon palpation of the anterior area,
painful range of motion in the extremes, 4/5 strength secondary to pain, and pain in the
acromioclavicular joint. A physical examination of appellant’s left knee revealed bruising medial
and interior to the patella and tenderness into the patella and the medial collateral ligament region.
X-rays of appellant’s left and right knees were negative, and an x-ray of her left shoulder revealed
a possible distal clavicle fracture. Dr. Steingart diagnosed pain in appellant’s left shoulder, left
elbow, left hip, left foot, right leg, right ankle, and both knees.
An October 15, 2015 letter from Dr. Steingart indicated that appellant could not return to
work until November 15, 2015. An October 19, 2015 letter from him indicated that appellant
could return to work for full-time modified duty, and he listed appellant’s work restrictions. On
October 27, 2015 Dr. Steingart prescribed physical therapy. An October 16, 2015 letter from the
employing establishment continued to controvert appellant’s claim.
An October 27, 2015 follow-up medical report by Dr. Steingart repeated his previous
diagnoses, aspirated her knee, and provided a knee injection.
In an October 28, 2015 personal narrative statement, appellant provided additional details
about her claimed October 9, 2015 work injury. In a November 9, 2015 response to OWCP’s
questionnaire, she indicated that she had a prior left shoulder injury from 2011 that was aggravated
by her workplace fall. In a November 10, 2015 letter, appellant indicated that she provided
requested information to OWCP.
By decision dated November 24, 2015, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish a diagnosed condition in
connection with the accepted October 9, 2015 employment incident. It concluded, therefore, that
the requirements had not been met to establish an injury as defined by FECA.
On August 9, 2016 appellant requested reconsideration and submitted additional evidence.
A December 23, 2015 magnetic resonance imaging (MRI) scan of appellant’s left shoulder
interpreted by Dr. Marc Weinstein, a Board-certified radiologist, revealed severe subscapularis

4

tendinosis with intermediate to high grade partial-thickness articular-sided tearing distally, an
adjacent high grade partial tear through the biceps tendon, moderate-to-severe infraspinatus
tendinosis with articular-sided fraying, moderate supraspinatus tendinosis without tear, moderate
osteoarthritis of the acromioclavicular joint, type 2 or 3 acromion, lateral down-sloping of the
acromion, and mild osteoarthritis of the glenohumeral joint with fraying.
A February 22, 2016 MRI scan of appellant’s right foot interpreted by Dr. Andrew Collins,
a radiology specialist, revealed a suggestion of an overlying full-thickness cartilage loss, a marrow
signal alteration body of calcaneus, a multilocular ganglion cyst sinus Tarsi region, and
tenosynovitis of the flexor hallucis longus tendon with a small amount of fluid in the tendon sheath.
Plantar fascia thickening with adjacent soft tissue swelling and prior sprains of the anterior
talofibular ligament and the calcanofibular ligament were additionally noted.
By decision dated August 15, 2016, OWCP modified its prior decision, finding that the
evidence of record was sufficient to establish that a medical condition was diagnosed in connection
with the October 9, 2015 accepted employment incident. However, it continued to deny
appellant’s claim, as the evidence of record was insufficient to establish a causal relationship
between her diagnosed conditions and the accepted October 9, 2015 employment incident.
OWCP subsequently received additional medical evidence. In a September 6, 2016 letter,
Dr. Steingart stated that appellant’s injuries “were caused as a factor” of her job and “not to
nonexistent preexisting conditions.” He also indicated that she should remain on light duty.
Dr. Steingart provided the dates and summaries of his examinations and treatments of appellant
through July 29, 2016. He indicated that she continued to complain of pain, and he noted that an
MRI scan of her left shoulder revealed multiple cuff tears. Dr. Steingart also indicated that the
right side of appellant’s foot had a chronic tear, and that an MRI scan of her left knee revealed a
medial meniscus tear. He diagnosed a nontraumatic right tibialis posterior tendon tear, posterior
tibialis tendon insufficiency, right ankle chondromalacia, left bicep tendinitis, left shoulder rotator
cuff disorder, and a medial meniscus tear of the left knee.
A March 2, 2017 medical report signed by Dr. Robert Berghoff, a Board-certified
orthopedic surgeon, indicated that appellant complained of left knee and left shoulder pain.
Appellant recounted her October 9, 2015 workplace fall and stated that she had no prior knee pain.
A physical examination revealed tenderness over the acromioclavicular joint and pain with cross
arm abduction and the Hawkins and Neer tests. A stiff-legged gait on the left and medial joint line
tenderness in the left knee were also noted. Dr. Berghoff reviewed a December 23, 2015 MRI
scan of appellant’s left shoulder, which he indicated revealed acromioclavicular arthritis,
tendinosis of the subscapularis with some partial thickness tearing, a partial tear of the biceps
tendon, tendinosis of the supraspinatus tendon, and mild degenerative changes in the glenohumeral
joint. He also reviewed a February 29, 2016 MRI scan of appellant’s left knee, which he noted
revealed a medial meniscus tear and chondral loss in the central area of the medial compartment.
An April 11, 2017 medical report by Dr. Berghoff indicated that appellant complained of
constant and aching right knee pain. Appellant related that she had intermittent episodes of right
knee pain since her October 9, 2015 work injury and that she was having trouble walking and
driving. A physical examination of her right knee revealed medial joint line tenderness.

5

Dr. Berghoff reviewed March 2, 2017 x-rays of both of appellant’s knees and indicated that they
revealed normal results.
On May 13, 2019 OWCP denied modification of its August 15, 2016 decision, finding that
the evidence of record was insufficient to establish a causal relationship between appellant’s
diagnosed conditions and her accepted October 9, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 9 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.10 The second component is whether the employment incident caused a personal injury. 11
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident. 12
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,

5

Id.

6
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

10

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

11

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted October 9, 2015 employment incident.
Dr. Patel’s October 9, 2015 medical report indicated that appellant fell in the workplace
and presented with left shoulder pain and bilateral anterior knee pain which radiated up and down
her right leg. He conducted a physical examination, reviewed x-rays of her knees, left shoulder,
and left elbow, and diagnosed appellant with acute shoulder pain, left elbow pain, bilateral anterior
knee pain, and a closed fracture of the distal clavicle, and additionally indicated that a fall caused
her “injury.” The Board has held that pain is a symptom and not a compensable medical
diagnosis.14 Additionally, the report fails to mention appellant’s preexisting left shoulder injury.
As stated above, the opinion of the physician must be based on a complete factual and medical
background.15
Dr. Vu’s October 11, 2015 medical report indicated that appellant presented with pain in
the left anterior and left lateral areas of her left shoulder radiating into her arm, the olecranon area
of her left elbow, the anterior area of both of her knees, and right foot/toe pain. She conducted a
physical examination and diagnosed pain in appellant’s right foot, left elbow, both knees, and acute
left shoulder pain, and noted that a fall from tripping caused her “injury.” As stated above, the
Board has held that pain is a symptom and not a compensable medical diagnosis. 16
Dr. Steingart’s medical reports and summaries indicated that appellant presented with pain
in her left shoulder, left elbow, left hip, right foot, right ankle, and both knees. Appellant recounted
her workplace fall and mentioned preexisting injuries in both of her feet, her right ankle, and her
right shoulder. Dr. Steingart viewed diagnostic imaging, conducted a physical examination, and
diagnosed her with a nontraumatic right tibialis posterior tendon tear, posterior tibialis tendon
insufficiency, right ankle chondromalacia, left bicep tendinitis, left shoulder rotator cuff disorder,
and medial meniscus tear of the left knee. In his September 6, 2016 letter, he stated that appellant’s
injuries “were caused as a factor” of her job and “not to nonexistent preexisting conditions.” As
stated above, in any case where a preexisting condition involving the same part of the body is
present and the issue of causal relationship therefore involves aggravation, acceleration, or
precipitation, the physician must provide a rationalized medical opinion that differentiates between
the effects of the work-related injury or disease and the preexisting condition.17 Additiona lly,
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
A.S., Docket No. 19-1955 (issued April 9, 2020).
14

T.G., Docket No. 19-0904 (issued November 25, 2019).

15

Supra note 11.

16

T.O., Docket No. 19-1291 (issued December 11, 2019).

17

Supra note 12.

7

Dr. Steingart indicated that appellant’s injuries were caused by a factor of her employment rather
than by her October 9, 2015 fall. As noted above, the opinion of the physician must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident. 18
Dr. Berghoff’s reports indicated that appellant presented with left knee and shoulder pain
and recounted her October 9, 2015 workplace fall. He conducted physical examinations and
reviewed diagnostic imaging of appellant, which he stated revealed acromioclavicular arthritis,
tendinosis of the subscapularis with some partial thickness tearing, a partial tear of the biceps
tendon, tendinosis of the supraspinatus tendon and mild degenerative changes in the glenohumeral
joint in her shoulder, and a medial meniscus tear and chondral loss in the central area of the medial
compartment in her left knee. 19 These reports fail to mention appellant’s preexisting shoulder and
feet injuries. As stated above, the opinion of the physician must be based on a complete factual
and medical background. 20 Additionally, Dr. Berghoff fails to explain how appellant’s workplace
fall caused her left knee tear. To be of probative medical value, a medical opinion must explain
how physiologically the movements involved in the employment incident caused or contributed to
the diagnosed conditions. 21
Appellant also submitted a December 23, 2015 left shoulder MRI scan and a February 22,
2016 right foot MRI scan. The Board has explained that diagnostic studies lack probative value
as they do not address whether the employment incident caused any of the diagnosed conditions. 22
In support of her claim, appellant submitted an October 9, 2015 attending physician’s
report (Form CA-20) containing an illegible signature and an October 9, 2015 duty status report
(Form CA-17) also containing an illegible signature. The Board has held that reports that are
unsigned or bear an illegible signature lack proper identification and cannot be considered
probative medical evidence as the author cannot be identified as a physician. 23 Therefore, these
reports have no probative value and are insufficient to establish the claim.
The Board finds that there is no rationalized medical evidence of record establishing a
medical condition causally related to the accepted October 9, 2015 employment incident. Thus,
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

18

Supra note 11.

19

Supra note 14.

20

Supra note 12.

21

A.W., Docket No. 19-0327 (issued July 19, 2019).

22

N.B., Docket No. 19-0221 (issued July 15, 2019).

23

Supra note 16.

8

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted October 9, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

